         Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 1 of 42




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF CERTAIN     )
 ADMINISTRATIVE SUBPOENAS     )
 ISSUED BY THE UNITED STATES  )
 SECURITIES AND EXCHANGE      )
 COMMISSION                   )                                    Case: 1:20−mc−00053
                              )                                    Assigned To : Howell, Beryl A.
                              )                                    Assign. Date : 7/17/2020
                              )                                    Description: Misc.
 UNITED STATES SECURITIES AND )
 EXCHANGE COMMISSION          )
 100 F STREET, N.E.           )
 WASHINGTON, D.C. 20549       )


                          DECLARATION OF STEPHEN T. KAISER

                                      (FILED UNDER SEAL)

       I, Stephen T. Kaiser, declare the following pursuant to Title 28, United States Code,

Section 1746:

       1.       I have personal knowledge of the facts set forth in this declaration. If called as a

witness, I would competently testify to these facts under oath.

       2.       I am an attorney and investigator employed by the United States Securities and

Exchange Commission’s (the “Commission”) Division of Enforcement. I make this Declaration in

support of the Commission’s application for an order pursuant to Section 21(h)(4) of the Securities

Exchange Act of 1934 (the “Application”).

       3.       On March 2, 2020, pursuant to Section 20(a) of the Securities Act of 1933

(“Securities Act”) [15 U.S.C. § 77t(a)] and Section 21(a) of the Securities Exchange Act of 1934

(“Exchange Act”) [15 U.S.C. § 78u(a)], the Commission issued an Order Directing Private

Investigation and Designating Officers to Take Testimony in a matter entitled In the Matter of
         Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 2 of 42




Biogenic Inc. a/k/a Biogenic Corp., File No. HO-13968 (the “Formal Order”). A copy of the

Formal Order is attached as Exhibit 1.

       4.      On July 17, 2020, the Commission staff prepared subpoenas pursuant to the Formal

Order for service on BBVA Compass Bank, Capital One Bank (USA), N.A., Credit One Bank,

Discover Financial Service, Inc., Flagstar Bank, KeyBank N.A., TLC Community Credit Union

and Wells Fargo Bank, N.A. (together, the “Banks”) in respect of bank and credit card accounts of

Gary Youssef (a/k/a Gary Joseph), Julie Ann Youssef (a/k/a Julie Ann Fritscher or Julie Jacob),

Susann Cargnino, Zachari Cargnino and/or Philip Cargnino (together the “Customers”). Copies of

the subpoenas to the Banks, redacted to remove certain account number and social security number

information, are attached hereto as Exhibits 2-9. The information sought by the subpoenas is

relevant to the matters under investigation.

       5.      On July 10, 2020, the Commission authorized the Commission staff to file the

Application and determined that (1) the Commission’s ability to identify or trace the source or

disposition of funds involved in the securities transactions at issue will be impeded without an

order; (2) there is reason to believe that the acts under investigation involve the dissemination of

materially false and misleading statements that remain uncorrected; and (3) the acts, practices or

course of conduct under investigation involve investor losses that remain substantially

uncompensated.

       6.      Pursuant to the Formal Order, I am designated as an officer of the Commission to

conduct the investigation authorized by the Formal Order. Information obtained during the course

of that investigation indicates the following:

       7.      Biogenic Inc. a/k/a Biogenic Corp. (“Biogenic”) is a private company incorporated

in Michigan, with a purported place of business in Sterling Heights, Michigan. Biogenic claims to
         Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 3 of 42




be a “diagnostic testing company,” with offices located in Columbus, Ohio; Ottawa Lake,

Michigan; and Laguna Beach, California. It further claims to provide “innovative, non-invasive

medical diagnostic devices to medical providers globally.” Since 2019, when negative articles

about the company appeared on websites such as Ripoff Report, the company has changed its

name and now appears to be operating as “Tek Partners Inc.”

       8.      Gary Faisal Youssef, a/k/a Gary Joseph is a resident of Laguna Beach, California.

He is married to Julie Ann Youssef. He has represented himself as the president and CEO of

Biogenic Corp. while using the pseudonym “Gary Joseph.”

       9.      Julie Ann Youssef, nee Julie Ann Fritscher is a resident of Laguna Beach,

California. She is married to Gary Youssef. She has represented herself as the “Director of

Business” of Biogenic Corp. and has at times used the pseudonyms “Julie Ann” and “Julie Jacob.”

       10.     Susann Ashley Cargnino is a resident of Manitou Beach, Michigan. She listed

herself as “owner” and “corporate secretary” for Biogenic in bank documents and is the authorized

signatory on the company’s bank accounts.

       11.     Philip Alan Cargnino is a resident of Manitou Beach, Michigan. He is married to

Susann Cargnino. In 2011 Cargnino pleaded guilty to one count of wire fraud and was sentenced

to 18 months in prison in an unrelated matter.

       12.     Zachari Alan Cargnino is a resident of Manitou Beach, Michigan. He is the son of

Philip and Susann Cargnino. He has been listed as an officer of “Capital Care Management LLC,”

an affiliated company of Biogenic.

       13.     William McKenna is a resident of Denver, Colorado. He represented himself as an

employee of Biogenic and served as a sales representative.
         Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 4 of 42




        14.    A review of wire transfer records and limited bank records indicates that at least

one Customer has one or more bank accounts at each of the Banks.

        The Apparent Scheme

        15.    The investigation to date has revealed that Biogenic obtained approximately $7

million from at least 50 investors in the U.S. from approximately August 2017 to at least August

2019.

        16.    Acting through oral and written communications, the Youssefs and McKenna

entered into investment contracts with investors for the purchase of medical testing devices, which

the company purportedly would place with medical offices and which would generate profits to

investors from each test performed.

        17.    The investigation reveals that the Youssefs and McKenna told investors that they

were using the investors’ money to purchase or manufacture the medical devices and software,

place the devices in medical offices, train the staff in their use, and provide related services.

Examination of the bank records reveals, however, that many investor deposits were simply

withdrawn as cash or used to make payments to the Youssefs or Cargninos (and to entities that

they owned or controlled), to make Ponzi-like payments to other investors, and for miscellaneous

personal expenses or paid to unknown third parties.

        18.    The investigation also shows that Biogenic, through the Youssefs and McKenna,

provided investors with the name of fake doctors’ offices and clinics where their purported

equipment had been placed. The company also provided investors with falsified records showing

tests performed by the doctors’ offices. However, Biogenic failed to make more than minimal, if

any, payments to investors. When investors became wary and began asking questions and for a
         Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 5 of 42




return of their principal, the Youssefs made false representations about the reasons for delay and

the status of the investments.

       19.     Thus, information obtained during the course of the investigation tends to show that

Biogenic has disseminated materially false information concerning its business and the use of

investor funds and that information remains uncorrected.

       20.     Analysis of corporate bank records to date reveals that Biogenic’s corporate

accounts controlled by Susann Cargnino made several million dollars’ worth of intra-account

transfers and cash withdrawals, two transfers totaling $35,000 to what appears to be one of Julie

Ann Youssef’s personal accounts, 14 transfers totaling $70,000 to the Youssefs or entities that they

owned or controlled, and 15 transfers totaling over $472,000 to McKenna. All these funds were

derived, at least in part, from investor deposits.

       21.     As the Commission does not have records for the Customers’ personal accounts, the

Commission is not able to trace the disposition of those investor funds.

       22.     Thus, information obtained during the course of the investigation tends to show that

delay in obtaining access to the Customers’ financial records, or the required notice, will result in

impeding the ability of the Commission to identify or trace the source or disposition of funds

involved in any securities transaction.

       23.     While one investor appears to have been paid out in full, most investors have lost

tens or hundreds of thousands of dollars of their original principal investment.

       Reason for This Application

       24.     As noted above, the Customers, together with entities that they owned or controlled

including Biogenic, appear to have received at least $7 million in investor funds. The disposition

of investor funds that the Customers received into their personal accounts is unknown. Further
         Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 6 of 42




tracing of the disposition of those funds will be impeded without access to the Customers’ personal

bank records. Accordingly, the Commission has reason to believe that delay in obtaining access to

such financial records, or the required notice, will result in “impeding the ability of the

Commission to identify or trace the source or disposition of funds involved in any securities

transaction.” Exchange Act Section 21(h)(2)(A)(v) [15 U.S.C. § 78u(h) (2)(A)(v)].

       25.     As noted above, Biogenic, through the Youssefs and McKenna, has allegedly made

false statements to investors that remain uncorrected. Accordingly, the Commission has reason to

believe that the acts, practices, or course of conduct under investigation involve “the dissemination

of materially false or misleading information concerning any security, issuer, or market, or the

failure to make disclosures required under the securities laws, which remain uncorrected.”

Exchange Act Section 21(h)(2)(C) [15 U.S.C. § 78u(h)(2)(C)].

       26.     As most investors have lost tens or hundreds of thousands of dollars in principal

invested with Biogenic, they remain substantially uncompensated. Accordingly, the Commission

has reason to believe that the acts, practices, or course of conduct under investigation involve “a

financial loss to investors or other persons protected under the securities laws which remains

substantially uncompensated.” Exchange Act Section 21(h)(2)(C) [15 U.S.C. § 78u(h)(2)(C)].

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on July 17, 2020 at Washington, D.C.




                                                       __________________________
                                                       Stephen T. Kaiser
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 7 of 42




                EXHIBIT 1
         Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 8 of 42


                                         NON-PUBLIC
                                UNJTED STATES OF AMERJCA
                                             Before the
                       SECURITIES AND EXCHANGE COi\'IMlSSION
                                    March 2, 2020


 In the Matter of
                                                      ORDER DIRECTING PRIVATE
 Biogenic Inc. a/k/a                                  INVESTIGATION AND DESIGNATING
 Biogenic Corp.                                       OFFICERS TO TAKE TESTIMONY

 File No. H0-13968.


                                                 I.
       The Commission has information that tends to show that from at least January 1, 2017
through the present:

        A.      Biogenic Inc. a/k/a Biogenic Corp. ("Biogenic") is a Michigan corporation with
its principal place of business listed at 13854 Lakeside Circle, 2nd Floor, #311, Sterling Heights,
MI, 48313. Biogenic is not registered with the Commission in any capacity.

       B.      Tek Wellness Inc. ("Tek Wellness") is a Michigan corporation with its principal
place of business listed at 13854 Lakeside Circle, 2nd Floor, #311, Sterling Heights, MI, 48313.
Tek Wellness is not registered with the Commission in any capacity.

       C.      Tek Partners Inc. ("Tek Partners") is a Michigan corporation with its principal
place of business listed at 13854 Lakeside Circle, 2nd Floor, #311, Sterling Heights, Ml, 48313.
Tek Partners is not registered with the Commission in any capacity.

         D.      In possible violation of Section l 7{a) of the Securities Act, Biogenic, Tek
Wellness, Tek Partners, their officers, directors, employees, partners, subsidiaries, and/or
affiliates and/or other persons or entities, directly or indirectly, in the offer or sale of certain
securities, may have been or may be employing devices, schemes, or artifices to defraud,
obtaining money or property by means of untrue statements of material fact or omitting to state
material facts necessary in order to make the statements made, in the light of the circumstances
under which they were or are made, not misleading, or engaging in transactions, practices or
courses of business which operated, operate, or would operate as a fraud or deceit upon the
purchaser. As part of or in connection with these activities, such persons or entities, directly or
indirectly, may have been or may be, among other things, making false statements of material
fact or failing to disclose material facts concerning, among other things, the use of investor
funds, the sourc(!! and amount of returns, and the safety of investments. While engaged in the
above-described activities, such persons or entities, directly or indirectly, may have been or may
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 9 of 42
           Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 10 of 42




            Fl IRTI !LR()!{!)!· RS. pursu:1111 10 the pnn is ions l,r-..;LTti1 n l <> 1 c) l'r tht.: Securities 1\cL
;_ind S...:ction 21 (b) 01· 1'11..' Lxchangc ,\ct. that for purpose::, ul such 1n, e�1iga1ion. Melissa
 I lt)dgman. Timothy\!. l-i1giand. :-;tcphcn T. K:1iscr, and '.'-1:mh...:\, IZei�ig. and each of them. �11-c
hcr...:by designated as officers of thc Cumrnission and arc c:rnpu\.\..;1-...:d tu administer oaths and
anirmations, subpoena witnesses, compel their attendance, take evidence, and require the
production of any books. papers. corn.:spondence, memoranda. or other records deemed relevant
or material to the inquiry, and to perform all other duties in connection therewith as prescribed
by law.


          For the Commission, by the Division of Enforcement, pursuant to delegated authority.1




                                                      Vanessa A. Countryman
                                                      Secretary




1
    11 crn 200.30-4(a)( 13)
                                                          3
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 11 of 42




                 EXHIBIT 2
       Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 12 of 42




                                        SUBPOENA
                UNITED STATES OF AMERICA
                     SECURITIES AND EXCHANGE COMMISSION
                            Biogenic Inc. (SEC File No. HO-13968)
To:    BBVA Compass
       Attn: Subpoena Research
       701 32nd Street, S.
       Birmingham, AL 35233
      YOU MUST PRODUCE everything specified in the Attachment to this subpoena to
       officers of the Securities and Exchange Commission, at the place, date and time specified
       below:
       Securities and Exchange Commission, ENF-CPU, 6315 Bren Mar Drive, Suite 175,
       Alexandria, VA 22312, by July 31, 2020 at 5:00 p.m. or otherwise directed by the staff of
       the Commission

       FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
            Failure to comply may subject you to a fine and/or imprisonment.


By:                                                                 Date: July 17, 2020
       Timothy N. England
       Assistant Director
       U.S. Securities and Exchange Commission
       100 F Street, NE, Mailstop 5561
       Washington, DC 20549
       (202) 551-4959
I am an officer of the U.S. Securities and Exchange Commission authorized to issue subpoenas
in this matter. The U.S. Securities and Exchange Commission has issued a formal order
authorizing this investigation under Section 21(a) of the Securities Exchange Act of 1934.
NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the
claim voucher.
     Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 13 of 42




                            ATTACHMENT TO SUBPOENA

                                        July 17, 2020
                                      (BBVA Compass)

                                       DEFINITIONS

A.   The following definitions apply to this attachment:

     1.     The term “BBVA Compass” means BBVA Compass and all of its corporate parents,
            limited partners, general partners, subsidiaries, divisions, affiliates, predecessors,
            successors, as well as trade names, or business names used by, or formerly used by,
            BBVA Compass

     2.     The term “document” means all records, materials and other tangible forms of
            expression in your possession or custody or under your control, whether originals,
            copies, annotated copies, drafts or final versions, and however created, produced,
            stored or maintained, including but not limited to charts, lists, logs, spreadsheets,
            financial information or analyses, books, papers, files, notes, memoranda, reports,
            schedules, charts, lists, transcriptions, correspondence, telegrams, telexes, wire
            messages, telephone messages, calendars, diaries, budgets, invoices, audio and video
            recordings, electronic mail, electronic data compilations, computer disks (or hard
            copies of the data contained on such disks) and other electronic media, microfilm,
            microfiche and storage devices.

     3.     The disjunctive (“or”) shall be deemed to include the conjunctive (“and”), and the
            conjunctive (“and”) shall be deemed to include the disjunctive (“or”); and each of
            the functional words “each,” “every,” “any” and “all” shall be deemed to include
            each of the other functional words.

     4.     A document “concerning,” “involving,” “relating,” “related” or “which relates” to
            any given subject means any communication or document that constitutes,
            contains, embodies, evidences, reflects, identifies, states, refers to, deals with,
            bears upon, or is in any way pertinent to that subject, including documents
            concerning the preparation of other documents.


                               IDENTIFIED ACCOUNT(S)

C.   Account 326765730919 in the name of Julie Youssef and accounts over which Julie
     Youssef (XXX-XX-XXXX) or any of the following persons have any control or authority
     (whether or not such account is in their name) are Identified Accounts for which this
     subpoena attachment requests records.

     1.     Gary Youssef (XXX-XX-XXXX);

     2.     Zachari Cargnino (XXX-XX-XXXX);
      Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 14 of 42

Subpoena Attachment
BBVA Compass
Page 2 of 2


      3.      Philip Cargnino (XXX-XX-XXXX);

      4.      Susann Cargnino (XXX-XX-XXXX); and

      5.      Bill McKenna (XXX-XX-XXXX).

                               DOCUMENTS TO BE PRODUCED

D.    For each Identified Account, produce the following:

      1.      Account opening documents, signature cards, documents reflecting changes made
              to account information, and account closing documents, if applicable.

      2.      Account statements for the period of January 1, 2017 through the present

      3.      All records of deposits, withdrawals and payments made from each account, and
              all supporting documentation including, but not limited to, wire confirmations,
              cashier checks, and copies of checks (front and back), from January 1, 2017
              through the present in amounts equal to or greater than $1,000.

              For cashier checks, also provide the account identifying information of the
              accounts from which payments were made for the checks and the account
              information of accounts to which the drawn funds were ultimately transferred.1

      4.      An electronic file of all debits and credits in each account from January 1, 2017
              through the present. The file should identify each transaction as a debit or credit
              and include the corresponding account numbers, transaction date, amounts, and
              any other information electronically stored by the Bank with respect to the
              transaction.




1
      Such account identifying information (limited to the name, address, account number, and type of account)
      is in accordance with Section 1113(g) of the RFPA and excepted from the notice requirements.
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 15 of 42




                 EXHIBIT 3
       Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 16 of 42




                                        SUBPOENA
                UNITED STATES OF AMERICA
                     SECURITIES AND EXCHANGE COMMISSION
                            Biogenic Inc. (SEC File No. HO-13968)
To:    Capital One Bank (USA), NA
       Attn: 12070-7000 (Subpoena)
       15000 Capital One Drive
       Richmond, VA 23238-1119
       1-800-986-5708
      YOU MUST PRODUCE everything specified in the Attachment to this subpoena to
       officers of the Securities and Exchange Commission, at the place, date and time specified
       below:
       Securities and Exchange Commission, ENF-CPU, 6315 Bren Mar Drive, Suite 175,
       Alexandria, VA 22312, by July 31, 2020 at 5:00 p.m. or otherwise directed by the staff of
       the Commission

       FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
            Failure to comply may subject you to a fine and/or imprisonment.


By:                                                                 Date: July 17, 2020
       Timothy N. England
       Assistant Director
       U.S. Securities and Exchange Commission
       100 F Street, NE, Mailstop 5561
       Washington, DC 20549
       (202) 551-4959
I am an officer of the U.S. Securities and Exchange Commission authorized to issue subpoenas
in this matter. The U.S. Securities and Exchange Commission has issued a formal order
authorizing this investigation under Section 21(a) of the Securities Exchange Act of 1934.
NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the
claim voucher.
     Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 17 of 42




                            ATTACHMENT TO SUBPOENA

                                        July 17, 2020
                               (Capital One Bank (USA), NA)

                                       DEFINITIONS

A.   The following definitions apply to this attachment:

     1.     The term “Capital One Bank (USA), NA” means Capital One Bank (USA), NA and
            all of its corporate parents, limited partners, general partners, subsidiaries, divisions,
            affiliates, predecessors, successors, as well as trade names, or business names used
            by, or formerly used by, Capital One Bank (USA), NA

     2.     The term “document” means all records, materials and other tangible forms of
            expression in your possession or custody or under your control, whether originals,
            copies, annotated copies, drafts or final versions, and however created, produced,
            stored or maintained, including but not limited to charts, lists, logs, spreadsheets,
            financial information or analyses, books, papers, files, notes, memoranda, reports,
            schedules, charts, lists, transcriptions, correspondence, telegrams, telexes, wire
            messages, telephone messages, calendars, diaries, budgets, invoices, audio and video
            recordings, electronic mail, electronic data compilations, computer disks (or hard
            copies of the data contained on such disks) and other electronic media, microfilm,
            microfiche and storage devices.

     3.     The disjunctive (“or”) shall be deemed to include the conjunctive (“and”), and the
            conjunctive (“and”) shall be deemed to include the disjunctive (“or”); and each of
            the functional words “each,” “every,” “any” and “all” shall be deemed to include
            each of the other functional words.

     4.     A document “concerning,” “involving,” “relating,” “related” or “which relates” to
            any given subject means any communication or document that constitutes,
            contains, embodies, evidences, reflects, identifies, states, refers to, deals with,
            bears upon, or is in any way pertinent to that subject, including documents
            concerning the preparation of other documents.


                                IDENTIFIED ACCOUNT(S)

C.   Accounts 0159655944 and 7532415218 in then name of Zachari Cargnino and accounts
     over which Zachari Cargnino (XXX-XX-XXXX) or any of the following persons have any
     control or authority (whether or not such account is in their name) are Identified Accounts
     for which this subpoena attachment requests records.

     1.     Gary Youssef (XXX-XX-XXXX);

     2.     Julie Youssef (XXX-XX-XXXX);
      Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 18 of 42

Subpoena Attachment
Capital One Bank (USA), NA
Page 2 of 2


      3.      Philip Cargnino (XXX-XX-XXXX);

      4.      Susann Cargnino (XXX-XX-XXXX); and

      5.      Bill McKenna (XXX-XX-XXXX).

                               DOCUMENTS TO BE PRODUCED

D.    For each Identified Account, produce the following:

      1.      Account opening documents, signature cards, documents reflecting changes made
              to account information, and account closing documents, if applicable.

      2.      Account statements for the period of January 1, 2017 through the present

      3.      All records of deposits, withdrawals and payments made from each account, and
              all supporting documentation including, but not limited to, wire confirmations,
              cashier checks, and copies of checks (front and back), from January 1, 2017
              through the present in amounts equal to or greater than $1,000.

              For cashier checks, also provide the account identifying information of the
              accounts from which payments were made for the checks and the account
              information of accounts to which the drawn funds were ultimately transferred.1

      4.      An electronic file of all debits and credits in each account from January 1, 2017
              through the present. The file should identify each transaction as a debit or credit
              and include the corresponding account numbers, transaction date, amounts, and
              any other information electronically stored by the Bank with respect to the
              transaction.




1
      Such account identifying information (limited to the name, address, account number, and type of account)
      is in accordance with Section 1113(g) of the RFPA and excepted from the notice requirements.
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 19 of 42




                 EXHIBIT 4
       Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 20 of 42




                                        SUBPOENA
                UNITED STATES OF AMERICA
                     SECURITIES AND EXCHANGE COMMISSION
                            Biogenic Inc. (SEC File No. HO-13968)
To:    Credit One Bank
       Attn: Litigation Support
       6801 S. Cimarron Rd.
       Las Vegas, NV 89113
      YOU MUST PRODUCE everything specified in the Attachment to this subpoena to
       officers of the Securities and Exchange Commission, at the place, date and time specified
       below:
       Securities and Exchange Commission, ENF-CPU, 6315 Bren Mar Drive, Suite 175,
       Alexandria, VA 22312, by July 31, 2020 at 5:00 p.m. or otherwise directed by the staff of
       the Commission

       FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
            Failure to comply may subject you to a fine and/or imprisonment.


By:                                                                 Date: July 17, 2020
       Timothy N. England
       Assistant Director
       U.S. Securities and Exchange Commission
       100 F Street, NE, Mailstop 5561
       Washington, DC 20549
       (202) 551-4959
I am an officer of the U.S. Securities and Exchange Commission authorized to issue subpoenas
in this matter. The U.S. Securities and Exchange Commission has issued a formal order
authorizing this investigation under Section 21(a) of the Securities Exchange Act of 1934.
NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the
claim voucher.
     Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 21 of 42




                            ATTACHMENT TO SUBPOENA

                                        July 17, 2020
                                      (Credit One Bank)

                                       DEFINITIONS

A.   The following definitions apply to this attachment:

     1.     The term “Credit One Bank” means Credit One Bank and all of its corporate parents,
            limited partners, general partners, subsidiaries, divisions, affiliates, predecessors,
            successors, as well as trade names, or business names used by, or formerly used by,
            Credit One Bank

     2.     The term “document” means all records, materials and other tangible forms of
            expression in your possession or custody or under your control, whether originals,
            copies, annotated copies, drafts or final versions, and however created, produced,
            stored or maintained, including but not limited to charts, lists, logs, spreadsheets,
            financial information or analyses, books, papers, files, notes, memoranda, reports,
            schedules, charts, lists, transcriptions, correspondence, telegrams, telexes, wire
            messages, telephone messages, calendars, diaries, budgets, invoices, audio and video
            recordings, electronic mail, electronic data compilations, computer disks (or hard
            copies of the data contained on such disks) and other electronic media, microfilm,
            microfiche and storage devices.

     3.     The disjunctive (“or”) shall be deemed to include the conjunctive (“and”), and the
            conjunctive (“and”) shall be deemed to include the disjunctive (“or”); and each of
            the functional words “each,” “every,” “any” and “all” shall be deemed to include
            each of the other functional words.

     4.     A document “concerning,” “involving,” “relating,” “related” or “which relates” to
            any given subject means any communication or document that constitutes,
            contains, embodies, evidences, reflects, identifies, states, refers to, deals with,
            bears upon, or is in any way pertinent to that subject, including documents
            concerning the preparation of other documents.


                               IDENTIFIED ACCOUNT(S)

C.   Accounts over which any of the following persons have any control or authority (whether or
     not such account is in their name) are Identified Accounts for which this subpoena
     attachment requests records.

     1.     Gary Youssef (XXX-XX-XXXX);

     2.     Julie Youssef (XXX-XX-XXXX);
      Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 22 of 42

Subpoena Attachment
Credit One Bank
Page 2 of 2


      3.      Zachari Cargnino (XXX-XX-XXXX);

      4.      Philip Cargnino (XXX-XX-XXXX);

      5.      Susann Cargnino (XXX-XX-XXXX); and

      6.      Bill McKenna (XXX-XX-XXXX).

                               DOCUMENTS TO BE PRODUCED

D.    For each Identified Account, produce the following:

      1.      Account opening documents, signature cards, documents reflecting changes made
              to account information, and account closing documents, if applicable.

      2.      Account statements for the period of January 1, 2017 through the present

      3.      All records of deposits, withdrawals and payments made from each account, and
              all supporting documentation including, but not limited to, wire confirmations,
              cashier checks, and copies of checks (front and back), from January 1, 2017
              through the present in amounts equal to or greater than $1,000.

              For cashier checks, also provide the account identifying information of the
              accounts from which payments were made for the checks and the account
              information of accounts to which the drawn funds were ultimately transferred.1

      4.      An electronic file of all debits and credits in each account from January 1, 2017
              through the present. The file should identify each transaction as a debit or credit
              and include the corresponding account numbers, transaction date, amounts, and
              any other information electronically stored by the Bank with respect to the
              transaction.




1
      Such account identifying information (limited to the name, address, account number, and type of account)
      is in accordance with Section 1113(g) of the RFPA and excepted from the notice requirements.
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 23 of 42




                 EXHIBIT 5
       Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 24 of 42




                                        SUBPOENA
                UNITED STATES OF AMERICA
                     SECURITIES AND EXCHANGE COMMISSION
                            Biogenic Inc. (SEC File No. HO-13968)
To:    Discover Financial Services, Inc.
       2500 Lake Cook Road
       Riverwoods, IL 60015
       governmentsubpoenas@discover.com
       (224) 405-4972
      YOU MUST PRODUCE everything specified in the Attachment to this subpoena to
       officers of the Securities and Exchange Commission, at the place, date and time specified
       below:
       Securities and Exchange Commission, ENF-CPU, 6315 Bren Mar Drive, Suite 175,
       Alexandria, VA 22312, by July 31, 2020 at 5:00 p.m. or otherwise directed by the staff of
       the Commission

       FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
            Failure to comply may subject you to a fine and/or imprisonment.


By:                                                                 Date: July 17, 2020
       Timothy N. England
       Assistant Director
       U.S. Securities and Exchange Commission
       100 F Street, NE, Mailstop 5561
       Washington, DC 20549
       (202) 551-4959
I am an officer of the U.S. Securities and Exchange Commission authorized to issue subpoenas
in this matter. The U.S. Securities and Exchange Commission has issued a formal order
authorizing this investigation under Section 21(a) of the Securities Exchange Act of 1934.
NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the
claim voucher.
     Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 25 of 42




                            ATTACHMENT TO SUBPOENA

                                       July 17, 2020
                             (Discover Financial Services, Inc.)

                                       DEFINITIONS

A.   The following definitions apply to this attachment:

     1.     The term “Discover Financial Services, Inc.” means Discover Financial Services,
            Inc. and all of its corporate parents, limited partners, general partners, subsidiaries,
            divisions, affiliates, predecessors, successors, as well as trade names, or business
            names used by, or formerly used by, Discover Financial Services, Inc.

     2.     The term “document” means all records, materials and other tangible forms of
            expression in your possession or custody or under your control, whether originals,
            copies, annotated copies, drafts or final versions, and however created, produced,
            stored or maintained, including but not limited to charts, lists, logs, spreadsheets,
            financial information or analyses, books, papers, files, notes, memoranda, reports,
            schedules, charts, lists, transcriptions, correspondence, telegrams, telexes, wire
            messages, telephone messages, calendars, diaries, budgets, invoices, audio and video
            recordings, electronic mail, electronic data compilations, computer disks (or hard
            copies of the data contained on such disks) and other electronic media, microfilm,
            microfiche and storage devices.

     3.     The disjunctive (“or”) shall be deemed to include the conjunctive (“and”), and the
            conjunctive (“and”) shall be deemed to include the disjunctive (“or”); and each of
            the functional words “each,” “every,” “any” and “all” shall be deemed to include
            each of the other functional words.

     4.     A document “concerning,” “involving,” “relating,” “related” or “which relates” to
            any given subject means any communication or document that constitutes,
            contains, embodies, evidences, reflects, identifies, states, refers to, deals with,
            bears upon, or is in any way pertinent to that subject, including documents
            concerning the preparation of other documents.


                                IDENTIFIED ACCOUNT(S)

C.   Accounts over which any of the following persons have any control or authority (whether or
     not such account is in their name) are Identified Accounts for which this subpoena
     attachment requests records.

     1.     Gary Youssef (XXX-XX-XXXX);

     2.     Julie Youssef (XXX-XX-XXXX);
       Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 26 of 42

Subpoena Attachment
Discover Financial Services, Inc.
Page 2 of 2


       3.      Zachari Cargnino (XXX-XX-XXXX);

       4.      Phillip Cargnino (XXX-XX-XXXX);

       5.      Susann Cargnino (XXX-XX-XXXX); and

       6.      Bill McKenna (XXX-XX-XXXX).

                                DOCUMENTS TO BE PRODUCED

D.     For each Identified Account, produce the following:

       1.      Account opening documents, signature cards, documents reflecting changes made
               to account information, and account closing documents, if applicable.

       2.      Account statements for the period of January 1, 2017 through the present

       3.      All records of deposits, withdrawals and payments made from each account, and
               all supporting documentation including, but not limited to, wire confirmations,
               cashier checks, and copies of checks (front and back), from January 1, 2017
               through the present in amounts equal to or greater than $1,000.

               For cashier checks, also provide the account identifying information of the
               accounts from which payments were made for the checks and the account
               information of accounts to which the drawn funds were ultimately transferred.1

       4.      An electronic file of all debits and credits in each account from January 1, 2017
               through the present. The file should identify each transaction as a debit or credit
               and include the corresponding account numbers, transaction date, amounts, and
               any other information electronically stored by the Bank with respect to the
               transaction.




1
       Such account identifying information (limited to the name, address, account number, and type of account)
       is in accordance with Section 1113(g) of the RFPA and excepted from the notice requirements.
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 27 of 42




                 EXHIBIT 6
       Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 28 of 42




                                        SUBPOENA
                UNITED STATES OF AMERICA
                     SECURITIES AND EXCHANGE COMMISSION
                            Biogenic Inc. (SEC File No. HO-13968)
To:    Flagstar Bank
       Attn: Litigation Department
       S-700-4
       5151 Corporate Drive
       Troy, MI 48098
       866-456-3586
      YOU MUST PRODUCE everything specified in the Attachment to this subpoena to
       officers of the Securities and Exchange Commission, at the place, date and time specified
       below:
       Securities and Exchange Commission, ENF-CPU, 6315 Bren Mar Drive, Suite 175,
       Alexandria, VA 22312, by July 31, 2020 at 5:00 p.m. or otherwise directed by the staff of
       the Commission

       FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
            Failure to comply may subject you to a fine and/or imprisonment.


By:                                                                 Date: July 17, 2020
       Timothy N. England
       Assistant Director
       U.S. Securities and Exchange Commission
       100 F Street, NE, Mailstop 5561
       Washington, DC 20549
       (202) 551-4959
I am an officer of the U.S. Securities and Exchange Commission authorized to issue subpoenas
in this matter. The U.S. Securities and Exchange Commission has issued a formal order
authorizing this investigation under Section 21(a) of the Securities Exchange Act of 1934.
NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the
claim voucher.
     Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 29 of 42




                            ATTACHMENT TO SUBPOENA

                                        July 17, 2020
                                       (Flagstar Bank)

                                       DEFINITIONS

A.   The following definitions apply to this attachment:

     1.     The term “Flagstar Bank” means Flagstar Bank and all of its corporate parents,
            limited partners, general partners, subsidiaries, divisions, affiliates, predecessors,
            successors, as well as trade names, or business names used by, or formerly used by,
            Flagstar Bank

     2.     The term “document” means all records, materials and other tangible forms of
            expression in your possession or custody or under your control, whether originals,
            copies, annotated copies, drafts or final versions, and however created, produced,
            stored or maintained, including but not limited to charts, lists, logs, spreadsheets,
            financial information or analyses, books, papers, files, notes, memoranda, reports,
            schedules, charts, lists, transcriptions, correspondence, telegrams, telexes, wire
            messages, telephone messages, calendars, diaries, budgets, invoices, audio and video
            recordings, electronic mail, electronic data compilations, computer disks (or hard
            copies of the data contained on such disks) and other electronic media, microfilm,
            microfiche and storage devices.

     3.     The disjunctive (“or”) shall be deemed to include the conjunctive (“and”), and the
            conjunctive (“and”) shall be deemed to include the disjunctive (“or”); and each of
            the functional words “each,” “every,” “any” and “all” shall be deemed to include
            each of the other functional words.

     4.     A document “concerning,” “involving,” “relating,” “related” or “which relates” to
            any given subject means any communication or document that constitutes,
            contains, embodies, evidences, reflects, identifies, states, refers to, deals with,
            bears upon, or is in any way pertinent to that subject, including documents
            concerning the preparation of other documents.


                               IDENTIFIED ACCOUNT(S)

C.   Account 122885372 in the name of Susann Cargnino and accounts over which Susann
     Cargnino (XXX-XX-XXXX) any of the following persons have any control or authority
     (whether or not such account is in their name) are Identified Accounts for which this
     subpoena attachment requests records.

     1.     Gary Youssef (XXX-XX-XXXX);

     2.     Julie Youssef (XXX-XX-XXXX);
      Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 30 of 42

Subpoena Attachment
Flagstar Bank
Page 2 of 2


      3.      Zachari Cargnino (XXX-XX-XXXX);

      4.      Philip Cargnino (XXX-XX-XXXX); and

      5.      Bill McKenna (XXX-XX-XXXX).

                               DOCUMENTS TO BE PRODUCED

D.    For each Identified Account, produce the following:

      1.      Account opening documents, signature cards, documents reflecting changes made
              to account information, and account closing documents, if applicable.

      2.      Account statements for the period of January 1, 2017 through the present

      3.      All records of deposits, withdrawals and payments made from each account, and
              all supporting documentation including, but not limited to, wire confirmations,
              cashier checks, and copies of checks (front and back), from January 1, 2017
              through the present in amounts equal to or greater than $1,000.

              For cashier checks, also provide the account identifying information of the
              accounts from which payments were made for the checks and the account
              information of accounts to which the drawn funds were ultimately transferred.1

      4.      An electronic file of all debits and credits in each account from January 1, 2017
              through the present. The file should identify each transaction as a debit or credit
              and include the corresponding account numbers, transaction date, amounts, and
              any other information electronically stored by the Bank with respect to the
              transaction.




1
      Such account identifying information (limited to the name, address, account number, and type of account)
      is in accordance with Section 1113(g) of the RFPA and excepted from the notice requirements.
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 31 of 42




                 EXHIBIT 7
       Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 32 of 42




                                        SUBPOENA
                UNITED STATES OF AMERICA
                     SECURITIES AND EXCHANGE COMMISSION
                            Biogenic Inc. (SEC File No. HO-13968)
To:    KeyBank, N.A.
       Subpoena Processing
       OH-01-49-3001
       4900 Tiedeman Road
       Brooklyn, OH 44144
       216-357-6595
      YOU MUST PRODUCE everything specified in the Attachment to this subpoena to
       officers of the Securities and Exchange Commission, at the place, date and time specified
       below:
       Securities and Exchange Commission, ENF-CPU, 6315 Bren Mar Drive, Suite 175,
       Alexandria, VA 22312, by July 31, 2020 at 5:00 p.m. or otherwise directed by the staff of
       the Commission

       FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
            Failure to comply may subject you to a fine and/or imprisonment.


By:                                                                 Date: July 17, 2020
       Timothy N. England
       Assistant Director
       U.S. Securities and Exchange Commission
       100 F Street, NE, Mailstop 5561
       Washington, DC 20549
       (202) 551-4959
I am an officer of the U.S. Securities and Exchange Commission authorized to issue subpoenas
in this matter. The U.S. Securities and Exchange Commission has issued a formal order
authorizing this investigation under Section 21(a) of the Securities Exchange Act of 1934.
NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the
claim voucher.
     Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 33 of 42




                            ATTACHMENT TO SUBPOENA

                                        July 17, 2020
                                       (KeyBank, NA)

                                       DEFINITIONS

A.   The following definitions apply to this attachment:

     1.     The term “KeyBank, NA” means KeyBank, NA and all of its corporate parents,
            limited partners, general partners, subsidiaries, divisions, affiliates, predecessors,
            successors, as well as trade names, or business names used by, or formerly used by,
            KeyBank, NA

     2.     The term “document” means all records, materials and other tangible forms of
            expression in your possession or custody or under your control, whether originals,
            copies, annotated copies, drafts or final versions, and however created, produced,
            stored or maintained, including but not limited to charts, lists, logs, spreadsheets,
            financial information or analyses, books, papers, files, notes, memoranda, reports,
            schedules, charts, lists, transcriptions, correspondence, telegrams, telexes, wire
            messages, telephone messages, calendars, diaries, budgets, invoices, audio and video
            recordings, electronic mail, electronic data compilations, computer disks (or hard
            copies of the data contained on such disks) and other electronic media, microfilm,
            microfiche and storage devices.

     3.     The disjunctive (“or”) shall be deemed to include the conjunctive (“and”), and the
            conjunctive (“and”) shall be deemed to include the disjunctive (“or”); and each of
            the functional words “each,” “every,” “any” and “all” shall be deemed to include
            each of the other functional words.

     4.     A document “concerning,” “involving,” “relating,” “related” or “which relates” to
            any given subject means any communication or document that constitutes,
            contains, embodies, evidences, reflects, identifies, states, refers to, deals with,
            bears upon, or is in any way pertinent to that subject, including documents
            concerning the preparation of other documents.


                               IDENTIFIED ACCOUNT(S)

C.   Account 353522076861 in the name of Susan Cargnino and accounts over which Susan
     Cargnino (XXX-XX-XXXX) or any of the following persons have any control or authority
     (whether or not such account is in their name) are Identified Accounts for which this
     subpoena attachment requests records.

     1.     Gary Youssef (XXX-XX-XXXX);

     2.     Julie Youssef (XXX-XX-XXXX);
      Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 34 of 42

Subpoena Attachment
KeyBank, NA
Page 2 of 2


      3.      Zachari Cargnino (XXX-XX-XXXX);

      4.      Philip Cargnino (XXX-XX-XXXX); and

      5.      Bill McKenna (XXX-XX-XXXX).

                               DOCUMENTS TO BE PRODUCED

D.    For each Identified Account, produce the following:

      1.      Account opening documents, signature cards, documents reflecting changes made
              to account information, and account closing documents, if applicable.

      2.      Account statements for the period of January 1, 2017 through the present

      3.      All records of deposits, withdrawals and payments made from each account, and
              all supporting documentation including, but not limited to, wire confirmations,
              cashier checks, and copies of checks (front and back), from January 1, 2017
              through the present in amounts equal to or greater than $1,000.

              For cashier checks, also provide the account identifying information of the
              accounts from which payments were made for the checks and the account
              information of accounts to which the drawn funds were ultimately transferred.1

      4.      An electronic file of all debits and credits in each account from January 1, 2017
              through the present. The file should identify each transaction as a debit or credit
              and include the corresponding account numbers, transaction date, amounts, and
              any other information electronically stored by the Bank with respect to the
              transaction.




1
      Such account identifying information (limited to the name, address, account number, and type of account)
      is in accordance with Section 1113(g) of the RFPA and excepted from the notice requirements.
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 35 of 42




                 EXHIBIT 8
       Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 36 of 42




                                        SUBPOENA
                UNITED STATES OF AMERICA
                     SECURITIES AND EXCHANGE COMMISSION
                            Biogenic Inc. (SEC File No. HO-13968)
To:    TLC Community Credit Union
       Attn: Lori Pawson
       3030 S. Adrian Hwy.
       Adrian, MI 49221
      YOU MUST PRODUCE everything specified in the Attachment to this subpoena to
       officers of the Securities and Exchange Commission, at the place, date and time specified
       below:
       Securities and Exchange Commission, ENF-CPU, 6315 Bren Mar Drive, Suite 175,
       Alexandria, VA 22312, by July 31, 2020 at 5:00 p.m. or otherwise directed by the staff of
       the Commission

       FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
            Failure to comply may subject you to a fine and/or imprisonment.


By:                                                                 Date: July 17, 2020
       Timothy N. England
       Assistant Director
       U.S. Securities and Exchange Commission
       100 F Street, NE, Mailstop 5561
       Washington, DC 20549
       (202) 551-4959
I am an officer of the U.S. Securities and Exchange Commission authorized to issue subpoenas
in this matter. The U.S. Securities and Exchange Commission has issued a formal order
authorizing this investigation under Section 21(a) of the Securities Exchange Act of 1934.
NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the
claim voucher.
     Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 37 of 42




                            ATTACHMENT TO SUBPOENA

                                     July 17, 2020
                              (TLC Community Credit Union)

                                       DEFINITIONS

A.   The following definitions apply to this attachment:

     1.     The term “TLC Community Credit Union” means TLC Community Credit Union
            and all of its corporate parents, limited partners, general partners, subsidiaries,
            divisions, affiliates, predecessors, successors, as well as trade names, or business
            names used by, or formerly used by, TLC Community Credit Union

     2.     The term “document” means all records, materials and other tangible forms of
            expression in your possession or custody or under your control, whether originals,
            copies, annotated copies, drafts or final versions, and however created, produced,
            stored or maintained, including but not limited to charts, lists, logs, spreadsheets,
            financial information or analyses, books, papers, files, notes, memoranda, reports,
            schedules, charts, lists, transcriptions, correspondence, telegrams, telexes, wire
            messages, telephone messages, calendars, diaries, budgets, invoices, audio and video
            recordings, electronic mail, electronic data compilations, computer disks (or hard
            copies of the data contained on such disks) and other electronic media, microfilm,
            microfiche and storage devices.

     3.     The disjunctive (“or”) shall be deemed to include the conjunctive (“and”), and the
            conjunctive (“and”) shall be deemed to include the disjunctive (“or”); and each of
            the functional words “each,” “every,” “any” and “all” shall be deemed to include
            each of the other functional words.

     4.     A document “concerning,” “involving,” “relating,” “related” or “which relates” to
            any given subject means any communication or document that constitutes,
            contains, embodies, evidences, reflects, identifies, states, refers to, deals with,
            bears upon, or is in any way pertinent to that subject, including documents
            concerning the preparation of other documents.


                               IDENTIFIED ACCOUNT(S)

C.   Account 1150009044924 and 1150009058268 in the name of Susann Cargnino and
     accounts over which Susann Cargnino ((XXX-XX-XXXX) or any of the following persons have
     any control or authority are Identified Accounts for which this subpoena attachment requests
     records.

     1.     Gary Youssef (XXX-XX-XXXX);

     2.     Julie Youssef (XXX-XX-XXXX);
      Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 38 of 42

Subpoena Attachment
TLC Community Credit Union
Page 2 of 2


      3.      Zachari Cargnino (XXX-XX-XXXX);

      4.      Philip Cargnino (XXX-XX-XXXX);

      5.      Bill McKenna (XXX-XX-XXXX).

                               DOCUMENTS TO BE PRODUCED

D.    For each Identified Account, produce the following:

      1.      Account opening documents, signature cards, documents reflecting changes made
              to account information, and account closing documents, if applicable.

      2.      Account statements for the period of January 1, 2017 through the present

      3.      All records of deposits, withdrawals and payments made from each account, and
              all supporting documentation including, but not limited to, wire confirmations,
              cashier checks, and copies of checks (front and back), from January 1, 2017
              through the present in amounts equal to or greater than $1,000.

              For cashier checks, also provide the account identifying information of the
              accounts from which payments were made for the checks and the account
              information of accounts to which the drawn funds were ultimately transferred.1

      4.      An electronic file of all debits and credits in each account from January 1, 2017
              through the present. The file should identify each transaction as a debit or credit
              and include the corresponding account numbers, transaction date, amounts, and
              any other information electronically stored by the Bank with respect to the
              transaction.




1
      Such account identifying information (limited to the name, address, account number, and type of account)
      is in accordance with Section 1113(g) of the RFPA and excepted from the notice requirements.
Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 39 of 42




                 EXHIBIT 9
       Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 40 of 42




                                        SUBPOENA
                UNITED STATES OF AMERICA
                     SECURITIES AND EXCHANGE COMMISSION
                            Biogenic Inc. (SEC File No. HO-13968)

To:    Wells Fargo Bank, N.A.
       Summons and Subpoena Processing
       1525 West W.T. Harris Blvd.
       Charlotte, NC 28262
       MAC: D1111-016
      YOU MUST PRODUCE everything specified in the Attachment to this subpoena to
       officers of the Securities and Exchange Commission, at the place, date and time specified
       below:
       Securities and Exchange Commission, ENF-CPU, 6315 Bren Mar Drive, Suite 175,
       Alexandria, VA 22312, by July 31, 2020 at 5:00 p.m. or otherwise directed by the staff of
       the Commission

       FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
            Failure to comply may subject you to a fine and/or imprisonment.


By:                                                                 Date: July 17, 2020
       Timothy N. England
       Assistant Director
       U.S. Securities and Exchange Commission
       100 F Street, NE, Mailstop 5561
       Washington, DC 20549
       (202) 551-4959
I am an officer of the U.S. Securities and Exchange Commission authorized to issue subpoenas
in this matter. The U.S. Securities and Exchange Commission has issued a formal order
authorizing this investigation under Section 21(a) of the Securities Exchange Act of 1934.
NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the
claim voucher.
     Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 41 of 42




                            ATTACHMENT TO SUBPOENA

                                       July 17, 2020
                                  (Wells Fargo Bank, NA)

                                       DEFINITIONS

A.   The following definitions apply to this attachment:

     1.     The term “Wells Fargo Bank, NA” means Wells Fargo Bank, NA and all of its
            corporate parents, limited partners, general partners, subsidiaries, divisions,
            affiliates, predecessors, successors, as well as trade names, or business names used
            by, or formerly used by, Wells Fargo Bank, NA

     2.     The term “document” means all records, materials and other tangible forms of
            expression in your possession or custody or under your control, whether originals,
            copies, annotated copies, drafts or final versions, and however created, produced,
            stored or maintained, including but not limited to charts, lists, logs, spreadsheets,
            financial information or analyses, books, papers, files, notes, memoranda, reports,
            schedules, charts, lists, transcriptions, correspondence, telegrams, telexes, wire
            messages, telephone messages, calendars, diaries, budgets, invoices, audio and video
            recordings, electronic mail, electronic data compilations, computer disks (or hard
            copies of the data contained on such disks) and other electronic media, microfilm,
            microfiche and storage devices.

     3.     The disjunctive (“or”) shall be deemed to include the conjunctive (“and”), and the
            conjunctive (“and”) shall be deemed to include the disjunctive (“or”); and each of
            the functional words “each,” “every,” “any” and “all” shall be deemed to include
            each of the other functional words.

     4.     A document “concerning,” “involving,” “relating,” “related” or “which relates” to
            any given subject means any communication or document that constitutes,
            contains, embodies, evidences, reflects, identifies, states, refers to, deals with,
            bears upon, or is in any way pertinent to that subject, including documents
            concerning the preparation of other documents.


                               IDENTIFIED ACCOUNT(S)

C.   Account 5410960073 in the name of Bill McKenna and accounts over which Bill McKenna
     (XXX-XX-XXXX) or any of the following persons have any control or authority (whether or not
     such account is in their name) are Identified Accounts for which this subpoena attachment
     requests records.

     1.     Gary Youssef (XXX-XX-XXXX);

     2.     Julie Youssef (XXX-XX-XXXX);
      Case 1:20-mc-00053-BAH Document 1-1 Filed 07/17/20 Page 42 of 42

Subpoena Attachment
Wells Fargo Bank, NA
Page 2 of 2


      3.      Zachari Cargnino (XXX-XX-XXXX);

      4.      Philip Cargnino (XXX-XX-XXXX); and

      5.      Susann Cargnino (XXX-XX-XXXX).

                               DOCUMENTS TO BE PRODUCED

D.    For each Identified Account, produce the following:

      1.      Account opening documents, signature cards, documents reflecting changes made
              to account information, and account closing documents, if applicable.

      2.      Account statements for the period of January 1, 2017 through the present

      3.      All records of deposits, withdrawals and payments made from each account, and
              all supporting documentation including, but not limited to, wire confirmations,
              cashier checks, and copies of checks (front and back), from January 1, 2017
              through the present in amounts equal to or greater than $1,000.

              For cashier checks, also provide the account identifying information of the
              accounts from which payments were made for the checks and the account
              information of accounts to which the drawn funds were ultimately transferred.1

      4.      An electronic file of all debits and credits in each account from January 1, 2017
              through the present. The file should identify each transaction as a debit or credit
              and include the corresponding account numbers, transaction date, amounts, and
              any other information electronically stored by the Bank with respect to the
              transaction.




1
      Such account identifying information (limited to the name, address, account number, and type of account)
      is in accordance with Section 1113(g) of the RFPA and excepted from the notice requirements.
